Citation Nr: 1701345	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lung disability, including as secondary to in-service asbestos exposure or service-connected posttraumatic stress disorder (PTSD) with claustrophobia and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1951 to November 1953, to include combat service in the Republic of Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied, in pertinent part, the Veteran's claim of service connection for service connection for a lung disorder.  The Veteran disagreed with this decision in July 2011.  He perfected a timely appeal in May 2012.  A videoconference Board hearing was held at the RO in February 2013 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2014, June and December 2015, and in April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain a medical opinion concerning the nature and etiology of the Veteran's lung disability and attempt to obtain updated treatment records.  The requested opinion was obtained in June 2016 and the identified records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran was not exposed to asbestos during active service.

2.  The Veteran's currently claimed lung disorder is unrelated to active service or any incident of service, nor has it been caused or aggravated by his service-conntected PTSD with claustrophobia and panic disorder with agoraphobia.


CONCLUSION OF LAW

A lung disability was not incurred or aggravated by active service, including as due to in-service asbestos exposure or service-connected PTSD with claustrophobia and panic disorder with agoraphobia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports collectively set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are deemed adequate, and additional examination is not necessary regarding the claim adjudicated in this decision.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Lung Disability

The Veteran contends that he incurred a lung disability during active service.  He specifically contends that he was exposed to asbestos while working as a radio operator aboard a U.S. Navy vessel and such exposure caused or contributed to a lung disability.  He alternatively contends that his service-connected PTSD with claustrophobia and panic disorder with agoraphobia caused or contributed to his lung disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a lung disability is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a lung disability, including as due to in-service asbestos exposure or service-connected PTSD with claustrophobia and panic disorder with agoraphobia.  Despite the Veteran's assertions to the contrary, the record evidence shows that his claimed lung disability is not related to active service or any incident of service, including as due to, or aggravated by, in-service asbestos exposure or service-connected PTSD.  For example, the Veteran's available service treatment records show that his respiratory system was normal and a chest x-ray was negative at his enlistment physical examination in January 1951.  The Veteran denied a pre-service medical history of shortness of breath or pain or pressure in his chest.  Several outpatient chest x-rays taken while the Veteran was on active service were negative.  At his separation physical examination in November 1953, clinical evaluation of the Veteran's chest was normal and a chest x-ray was negative.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Nor has there been any allegation that the Veteran's exposure to asbestos occurred during active combat, so as to warrant the implementation of the combat in-service occurance presumption.

The post-service evidence also does not support granting the Veteran's claim of service connection for a lung disability, including as secondary to in-service asbestos exposure or service-connected PTSD with claustrophobia and panic disorder with agoraphobia.  It shows that, although the Veteran currently complains of shortness of breath, his claimed lung disability is not related to active service or any incident of service.  

By way of history, on VA outpatient treatment in August 2003, the Veteran's complaints included shortness of breath and mild dyspnea while walking.  He stated that shoveling caused chest heaviness but this resolved within 10 minutes of rest.  These symptoms occurred daily and sometimes several times daily.  Objective examination showed clear but diminished breath sounds bilaterally.  The assessment included increasing subjective shortness of breath.  In December 2003, the Veteran's complaints included exertional shortness of breath.  Recent pulmonary function testing showed normal ventilation and reduced diffusion.  The Veteran denied any dyspnea at rest, paroxysmal nocturnal dyspnea, or orthopnea.  Objective examination showed clear breath sounds bilaterally with adequate air movement and no adventitious sounds.  The assessment included shortness of breath, etiology undetermined.  The VA clinician stated that there could be several factors involved in the Veteran's shortness of breath since he had normal oxygenation at rest in the clinic but he could have hypoxia at his home elevation.  This clinician also stated that the Veteran could have sleep apnea, an interstitial disease, or diastolic dysfunction.  A chest computerized tomography (CT) scan was scheduled.  VA chest CT in February 2004 showed no signs of acute pulmonary disease including embolus.  On private outpatient treatment in November 2004, the Veteran's complaints included constant shortness of breath.  A history of asbestos exposure was noted.  He exercised without too many problems and walked a mile and a half.  He reported some shortness of breath with chest pain when lifting his hand above his head but denied any paroxysmal nocturnal dyspnea or orthopnea.  Objective examination showed a clear chest to auscultation.  The assessment included chronic shortness of breath with a history of reactive airway disease and asbestos exposure.  In July 2007, the Veteran complained of several months of shortness of breath when exercising.  His shortness of breath resolved with rest.  A history of an abnormal chest x-ray was noted.  Objective examination showed clear chest to auscultation "with some decreased breath sounds at the right apex."  The assessment was chest pressure with history of coronary artery disease and shortness of breath with a history of abnormal chest x-ray.   On private outpatient treatment with C.P.H., M.D., in May 2012, the Veteran's complaints included an occasional cough, shortness of breath, and wheezing.  A normal chest x-ray and normal pulmonary function testing were noted.  The Veteran reported getting "short of breath on exercise."  The Veteran reported being exposed to asbestos while working as a U.S. Navy radio operator during active service although he had no cough, shortness of breath, or wheezing while in service.  Physical examination of the chest showed bilateral crackles, right worse than left.  X-rays were "unrevealing."  A chest CT showed bilateral lower lobe emphysema.  Pulmonary function testing was normal.  The impressions were hypoxemia and mild pleural asbestosis seen on CT scan.

In an August 2012 opinion, after reviewing the Veteran's claims file, including his service treatment records and post-service VA treatment records, a VA clinician opined that it was less likely than not that a lung disability (claimed as pleural asbestosis) was related to active service.  The rationale for this opinion was that the diagnosis of pleural asbestosis was not established by the medical evidence of record.  This clinician acknowledged the May 2012 letter from Dr. C.P.H. which contained a diagnosis of "pleural asbestosis" based on CT scan but concluded that this diagnosis was not consistent with a typical diagnosis of asbestosis which required different CT findings that those obtained by Dr. C.P.H.  The rationale also was that the Veteran was a radio operator in the U.S. Navy which was not a military occupational specialty (MOS) with a possibility of high in-service asbestos exposure.

On private outpatient treatment with Dr. C.P.H. later in August 2012, the Veteran complained that he still did not get enough air when breathing.  Physical examination showed a clear chest.  The impression was mild hypoxemia which was improved "but still short of breath."  In a March 2013 letter, Dr. C.P.H. stated that the Veteran had a normal chest x-ray, normal pulmonary function testing, normal CT scan of the lungs, and normal cardiopulmonary exercise testing.  Dr. C.P.H. also stated that the Veteran "had a documented exposure to asbestos over 20 years ago, but at this time no well-defined markers of that exposure."  This physician then stated that the Veteran's claustrophobia may be causing his shortness of breath.  On outpatient treatment with Dr. C.P.H. in August 2013, no relevant complaints were noted.  The Veteran reported that he was exposed to asbestos while working as a U.S. Navy radio operator during active service.  Physical examination of the lungs showed coarse breath sounds without inspiratory crackles, expiratory wheezing, dullness to percussion, or chest wall tenderness.  The impressions included pleural asbestosis.

On VA pulmonary consult in October 2014, the Veteran's complaints included worsening shortness of breath and a daily productive cough for at least the previous 10 years.  A history of minimal asbestos exposure was noted.  The VA pulmonary critical care fellow stated that, although there was a diagnosis of asbestos pleural disease in 2012, this diagnosis was not supported by a review of the 2012 chest CT which showed no evidence of pleural disease.  Although the Veteran also reported being diagnosed as having sleep apnea, this VA clinician stated that this reported diagnosis was not supported by a review of medical records.  "He was a radio operator on a destroyer in the military.  He wonders if he was exposed to asbestos on the ship.  However, he never worked in the engine room or participate[d] in fixing the ship."  Physical examination showed clear lungs to auscultation bilaterally, no wheezes or rhonchi, and "no increased work of breathing."  Pulmonary function testing showed normal spirometry with mildly reduced diffusing capacity.  A CT scan dated in August 2013 showed mild linear scarring in the lung bases bilaterally, a 5 millimeter (mm) calcified pulmonary nodule in the right upper lobe, and no findings suggesting asbestos-related pleural disease.  The VA pulmonary critical care fellow concluded that, although the Veteran carried diagnoses of asbestosis-related pleural disease and sleep apnea, a review of the available medical records did not support either of these diagnoses.  This clinician also concluded, "The cause of his shortness of breath is not evident, but this is concerning as a cardiac etiology given his history of" coronary artery disease status-post stenting.

In an addendum to the October 2014 VA outpatient treatment record, the Chief of the VA Pulmonary Section stated that the Veteran's in-service exposure to asbestos was "non-existent."  This VA clinician also stated that the Veteran's CT scan "is against significant asbestosis or asbestos related pleural disease."

Following a private CT scan of the Veteran's chest later in October 2014, the impressions included an 11 mm hemispheric pleural-based mass in the posterior medial aspect of the right lower lung lobe "that extends into the right major fissure for which mesothelioma cannot be excluded" and peripheral interstitial pattern with irregular pleural thickening consistent with asbestos exposure.

In February 2015, a VA clinician opined that it was less likely than not that the Veteran's lung disability was related to active service or any incident of service, including as due to in-service asbestos exposure.  The rationale for this opinion was that no significant pulmonary disease was seen on VA pulmonologist's evaluation in October 2014.  The medical evidence also did not support a diagnosis of sleep apnea.  The rationale also was that the October 2014 private CT "finding of a small area of scarring to the pulmonary pleura does not suggest an acute or significant pulmonary pathology."  The rationale further was that a review of the Veteran's service treatment records did not show a history of in-service asbestos exposure and the reported exposure history noted on the private CT scan in October 2014 did not show significant asbestos exposure "that would be expected to cause pathology."  The February 2015 VA clinician concluded, "There is inadequate evidence to support the supposition that the Vet[eran] currently has a significant pulmonary disorder.  He does not have asbestosis and there is inadequate evidence to confirm a diagnosis of restrictive airway disease despite repeated, extensive work ups by" both Dr. C.P.H. and the private clinician who saw the Veteran in October 2014 for a CT scan.  This VA clinician also concluded in February 2015 that the Veteran's complaints of shortness of breath have been attributed to his "extensive coronary artery disease...and to his phobic disorder."

With respect to the Veteran's assertion that his service-connected PTSD caused or contributed to his lung disability, the February 2015 VA clinician opined that it was less likely than not that a service-connected disability caused or aggravated the claimed lung disability.  The rationale for this opinion was that the Veteran did not have significant pathology which supported a pulmonary diagnosis.  The rationale also was that the Veteran's psychiatric diagnoses rendered in October 2014 (panic disorder and agoraphobia) were not related to active service, according to another VA clinician who had diagnosed the Veteran at that time.  The rationale further was that Dr. C.P.H. confirmed the absence of significant pulmonary findings through an extensive work-up of the Veteran, including CT scan, cardiopulmonary exercise testing, pulmonary function testing, and chest x-ray and instead suggested that the Veteran's claustrophobia might have caused his shortness of breath.  And the VA psychiatrist had diagnosed the Veteran as having agoraphobia in October 2014.  Given these findings, the VA clinician concluded in February 2015 that, whether the Veteran is diagnosed with either claustrophobia or agoraphobia, his "so called 'shortness of breath' triggered by a state of fear is not suggestive of pulmonary pathology but is instead suggestive of hyperventilation secondary to adrenaline release.  Hyperventilation is a normal physiologic response to a fear state and does not cause damage to the lungs."

In a June 2016 opinion, the VA clinician who provided the February 2015 opinion stated that he again had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician stated that the Veteran's current pulmonary conditions were a 1.1 centimeter (cm) scar on the pleura of the right lower lung lobe and pulmonary hypertension which appeared to be a complication of heart failure.  This clinician also stated, "No exclusively pulmonary condition exists in this [Veteran] that would explain his dyspnea on exertion."  This clinician stated further that there was no evidence to support a diagnosis of sleep apnea in the Veteran.  He reiterated his prior February 2015 opinion concerning that the Veteran's reported shortness of breath did not suggest any pulmonary pathology.  With respect to asbestosis, the VA clinician again concluded that the Veteran did not have asbestosis because he did not meet the criteria for this diagnosis.  With respect to mesothelioma, the VA clinician noted that this was suggested by a CT scan in October 2014 but was not actually diagnosed.  The rationale for this opinion was that the CT scan actually showed scar tissue and not malignancy and it was "very improbable that mesothelioma would remain indolent" for several years.  This clinician next opined that, although Dr. C.P.H. had diagnosed the Veteran as having asthma, this diagnosis was not supported by a review of the record evidence, including past CT scans which did not support a finding of restrictive airway disease and recent pulmonary function testing which did not support a current finding of restrictive airway disease.  Although the VA clinician noted the diagnosis of "pleural asbestosis" in the record, he opined that there was not a generally accepted diagnosis and a diagnosis of asbestosis was not supported in the Veteran's record given the absence of pulmonary interstitial fibrosis.

The June 2016 VA clinician then opined that it was less likely than not that any of the Veteran's claimed lung disabilities (diagnosed as pleural asbestosis, asbestosis, restrictive airway disease or asthma, pulmonary hypertension, obstructive sleep apnea, or shortness of breath) was related to active service or any incident of service, including as due to in-service asbestos exposure or service-connected PTSD.  In his lengthy rationale for his negative nexus opinion between a claimed lung disability and active service, including as due to in-service asbestos exposure, the VA clinician stated that pleural asbestosis was not a generally accepted medical diagnosis.  A diagnosis of asbestosis required a significant exposure to asbestos which was unlikely given the Veteran's MOS as a U.S. Navy radio operator and the presence of pulmonary interstitial fibrosis in the lungs which was not present in the Veteran's lungs.  The Veteran's pulmonary function testing was normal so reactive airway disease was not present and his dyspnea on exertion likely was related to his heart failure.  Pulmonary hypertension was a cardiac condition strongly associated with coronary artery disease and the Veteran had experienced coronary artery disease since at least 2003.  There was no support for a diagnosis of obstructive sleep apnea because the Veteran's apnea-hypopnea index was too low to support this diagnosis.  Shortness of breath is self-limiting and each episode of shortness of breath is not related to any prior episode as they resolve between episodes and do not involve any lung pathology.  The Veteran's reported shortness of breath most probably was due to his heart failure.  

With respect to the asserted etiological relationship between service-connected PTSD and a claimed lung disability, the June 2016 VA clinician's lengthy rationale included a determination that PTSD "would not be expected to cause heart failure or decreased arterial oxygen.  If the Veteran has periods of fear with hyperventilation, this would not cause hypoxemia as it would instead increase ventilation of the lungs."  This clinician also stated, "PTSD would not be expected to have caused or aggravated beyond its natural progression the Veteran's hypoxemia, his heart failure or his episodic panic attack induced hyperventilation (the latter more probably induced by either agoraphobia or claustrophobia)."  This VA clinician finally concluded that the Veteran's service-connected PTSD could not have caused or aggravated any of his other claimed lung disabilities and cited his earlier opinions concerning these disabilities as support for this conclusion.

The Veteran contends that he incurred a lung disability during active service, including as due to in-service asbestos exposure or service-connected PTSD.  The record evidence does not support his assertions regarding in-service incurrence of a lung disability, in-service asbestos exposure, or an etiological link between any claimed lung disability and active service.  The Board already has noted that the Veteran's service treatment records do not demonstrate that he experienced a lung disability during active service, although such is not automatically fatal to his service connection claim.  With respect to the Veteran's assertion that he was exposed to asbestos while on active service, VA clinicians concluded in August 2012 and in June 2016 that the Veteran's MOS of U.S. Navy radio operator is not among those specialties for which there is a high probability of in-service asbestos exposure.  A VA clinician also stated in February 2015 that the Veteran's available service records documented no in-service asbestos exposure.  Having reviewed the record evidence, the Board finds that it is reasonable to infer that the Veteran was not exposed to asbestos while on active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board acknowledges here that Dr. C.P.H. initially stated in May 2012 that the Veteran reported being exposed to asbestos while on active service; however, Dr. C.P.H. subsequently stated in March 2013 that the Veteran had a history of asbestos exposure "over 20 years ago, but at this time no well-defined markers of that exposure."  This suggests that the Veteran may have been exposed to asbestos in approximately 1993, several decades after his service separation.  Dr. C.P.H. did not explain this apparent contradiction in his medical reports concerning whether and when the Veteran was exposed to asbestos.  Nor did he explain why the Veteran had no "markers" of his alleged asbestos exposure.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board already has concluded that the Veteran likely was not exposed to asbestos while on active service.  It appears that Dr. C.P.H. based his evaluations and opinions of the Veteran's claimed lung disability and its asserted etiological relationship to active service on what the Veteran inaccurately reported concerning his alleged in-service asbestos exposure.  Dr. C.P.H. also undercut the probative value of his opinions by providing contradictory information concerning when the Veteran reported being exposed to asbestos.  Thus, the Board finds that the medical evidence from Dr. C.P.H. is not probative on the issue of whether the Veteran currently experiences a lung disability which is related to active service or any incident of service.  

In addition to lacking evidence of in-service asbestos exposure, the record evidence also does not support finding that there is an etiological link between any current lung disability and active service.  The Veteran's VA treating clinicians attributed his ongoing complaints of shortness of breath to either his coronary artery disease or an acquired psychiatric disability (diagnosed as claustrophobia or agoraphobia).  The Board notes in this regard that the presence of a mere symptom (such as shortness of breath) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   More importantly, all of the VA clinicians who provided opinions concerning the contended etiological relationship between the Veteran's claims lung disability and active service concluded that there was insufficient evidence to support any of the historical lung disability diagnoses of record.  All of these VA clinicians also concluded that there was no etiological link between the Veteran's service-connected PTSD and his claimed lung disabilities.  Critically, all of the VA opinions of record were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for a lung disability, including as secondary to in-service asbestos exposure or service-connected PTSD, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a lung disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the lung (shortness of breath and chest pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lung disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a lung disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1953) and initial reported symptoms related to shortness of breath in 2003 (a 50-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for decades after service, and the record evidence showing no etiological link between any claimed lung disability and active service or as caused or aggravated by a service-connected diability.  For these reasons, the weight of the evidence is against the claim, and the appeal must be denied.


ORDER

Entitlement to service connection for a lung disability, including as secondary to in-service asbestos exposure or service-connected PTSD with claustrophobia and panic disorder with agoraphobia, is denied.



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


